DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 01/14/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amador (US 2015/0114485 A1).
Regarding Claims 1 and 8-10, Amador discloses a gas valve assembly for a furnace (a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).), comprising: a gas valve (1) including an inlet flange (6/8) configured to receive a gas supply line, wherein the inlet flange defines a gas inlet of the gas valve configured to receive a gas flow from the gas supply line (see para. 0003 i.e. a squared-off portion) corresponds to a profile of the slot (slot 128 comprises a squared-off profile which corresponds to the squared-off outer geometric profile of the inlet flange), and wherein the outer perimeter defines an opening of the slot that is configured to receive the inlet flange and enable the inlet flange to translate into the slot such that edges of the slot receive and abut a portion of the outer geometric profile (see Figs. 1-3, see also para. 0021 which states: “The recess 128 is preferably sized and shaped to receive and provide support to an arm 6 of valve 1 therein.”; see also para. 0023 which states: “Therefore, when properly engaged with a valve 1, the opposing arms 6 of the valve 1 extend through the recesses 128 in the side sections 120 of the bracket 100. The prongs 126 thereby act to brace the arms 6 of the valve 1. The extra bracing support provided by to the arms 6 of valve 1 by side sections 120 and prongs 126 help prevent against bending of the arms 6 from too much lateral or twisting force during, for example, installation of the valve 1.”); and a passage (also labeled 128) formed in the second support flange (also labeled 120) and configured to receive the gas flow from the gas valve (i.e. gas flowing through an outlet flange also labeled 6/8); wherein the first support flange, the second support flange, .

    PNG
    media_image1.png
    690
    862
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 18-19, 22, 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Amador.
Regarding Claim 11, Amador substantially discloses the claimed gas valve assembly as is evident from the discussion of Claim 1 above however, Amador does not explicitly disclose that edges of the slot abut a portion of the outer geometric profile.
Nonetheless, Amador states at para. 0021: “The recess 128 is preferably sized and shaped to receive and provide support to an arm 6 of valve 1 therein.”; see also para. 0023 which states: “Therefore, when properly engaged with a valve 1, the opposing arms 6 of the valve 1 extend through the recesses 128 in the side sections 120 of the bracket 100. The prongs 126 thereby act to brace the arms 6 of the valve 1. The extra bracing support provided by to the arms 6 of valve 1 by side sections 120 and prongs 126 help prevent against bending of the arms 6 from too much lateral or twisting force during, for example, installation of the valve 1.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Amador wherein edges of the slot abut a portion of the outer geometric profile as suggested by Amodor at paragraphs 0021 & 0023, since such a modification would help prevent against bending of the arms 6 from too much lateral or twisting force during, for example, during installation and coupling of said gas valve to cooperating gas flow lines.  
Regarding Claims 18-19, 22, 24-25, Amador substantially discloses the claimed gas valve assembly as is evident from the discussion of Claim 1 above however, Amador does not explicitly disclose that the slot (128) blocks rotational movement of the inlet flange about the central axis.
Nonetheless, Amador states at para. 0021: “The recess 128 is preferably sized and shaped to receive and provide support to an arm 6 of valve 1 therein.”; see also para. 0023 which states: “Therefore, when properly engaged with a valve 1, the opposing arms 6 of the valve 1 extend through the recesses 128 in the side sections 120 of the bracket 100. The prongs 126 thereby act to brace the arms 6 of the valve 1. The extra bracing support provided by to the arms 6 of valve 1 by side sections 120 and prongs 126 help prevent against bending of the arms 6 from too much lateral or twisting force during, for example, installation of the valve 1.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Amador wherein the slot (128) blocks rotational movement of the inlet flange about the central axis as suggested by Amodor at paragraphs 0021 & 0023, since such a modification would help prevent against bending of the arms 6 from too much lateral or twisting force during, for example, during installation and coupling of said gas valve to cooperating gas flow lines.  
Claims 7, 12, 20 and 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Amador in view of Courtot (US 3,937,499).
Regarding Claims 7, 12 and 20, Amador discloses wherein the inlet flange (see 6/8) extends outwardly from a body (4), or a surface of the gas valve, along a central axis of the gas valve (see Figs. 1 & 3).
Amador does not explicitly disclose wherein a surface of the body is configured to abut an interior surface of the first support flange.
Courtot teaches a similar gas valve assembly (10/12) wherein a surface of the body (11) is configured to abut an interior surface of the first support flange (32; see Fig. 2).

    PNG
    media_image2.png
    526
    927
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Amador wherein a surface of the body is configured to abut an interior surface of the first support flange as taught and/or suggested by Courtot, since such a modification would provide a more secure and rigid connection between said gas valve and said bracket when compared to a gas valve which does not abut an interior surface of the first support flange.  
Regarding Claims 27 & 28, Amador discloses wherein the mounting panel (110) comprises a plurality of fastener apertures formed therein (see 130, Fig. 3).
Amador does not disclose comprising a support structure of the furnace, wherein the mounting panel is configured to couple to the support structure; wherein the plurality of fastener apertures is configured to receive fasteners therethrough to couple the mounting panel to the support structure.
Courtot teaches a gas valve assembly wherein the mounting panel is configured to couple to a support structure (see 35; see also col. 3, lines 20-23: “A fastener 35, in the form of a threaded bolt, projects through a hole in the bracket midportion 31 to provide means for securing the bracket 12 to an object on which the body 11 is to be mounted.”), wherein a fastener aperture is configured to receive a fastener (35) therethrough to couple the mounting panel to the support structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adapt Amador’s gas valve assembly for use with a furnace, since the use of gas valves in a furnace is old and well known in the art, wherein said furnace comprises a support structure, wherein the mounting panel is configured to couple to the support structure; wherein the plurality of fastener apertures is configured to receive fasteners therethrough to couple the mounting panel to the support structure as taught and/or suggested by Courtot, in order to securely mount said gas valve assembly to a support surface within a furnace for the purpose of safely supplying a gas flow to a device associated with said furnace.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amador in view of Swanson (US 7,931,162).
Regarding Claim 14, Amador does not disclose wherein the first support flange and the second support flange comprise a first chamfered portion and a second chamfered portion, respectively, wherein the first chamfered portion and the second chamfered portion extend between the mounting panel and a respective lateral edge of the first support flange and the second support flange.
Swanson teaches a mounting bracket wherein a first support flange (542a, 546a) and a second support flange (542b, 546b) comprise a first chamfered portion and a second chamfered portion, respectively, wherein the first chamfered portion and the second chamfered portion extend between a mounting panel (514) and a respective lateral edge of the first support flange and the second support flange (see at least Figs. 10 & annotated Fig. 12, below).

    PNG
    media_image3.png
    385
    975
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Amador wherein the first support flange and the second support flange comprise a first chamfered portion and a second chamfered portion, respectively, wherein the first chamfered portion and the second chamfered portion extend between the mounting panel and a respective lateral edge of the first support flange and the second support flange as taught and/or suggested by Swanson, since such a modification would result in a bracket surface with fewer sharp edges thus protecting a user against injury due to contact with a sharp edge. In addition, the chamfered portions would provide greater stability .  
Allowable Subject Matter
Claims 2-3, 16, 21, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799